Affirmed as Modified; Opinion Filed July 20, 2016.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00409-CR


                              ERIC JAMES BALLOU, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR15-0124

                             MEMORANDUM OPINION
                         Before Justices Francis, Lang-Miers, and Myers
                                 Opinion by Justice Lang-Miers
       Appellant Eric James Ballou pleaded not guilty to the court on a charge of driving while

intoxicated, second offense. The court found him guilty as charged and assessed punishment at

360 days in the Rockwall County jail and a $2,000 fine. On appeal, appellant’s attorney filed a

brief in which she concluded that the appeal is wholly frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978).

Counsel delivered a copy of the brief to appellant. We advised appellant of his right to file a pro

se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21

(Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders cases).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

that the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       Although not an arguable issue, we note clerical errors in the Amended Nunc Pro Tunc

Judgment & Sentence. The judgment refers to appellant’s name in three places: the style of the

case, the first paragraph, and the second paragraph; appellant’s name is misspelled in the second

paragraph. Accordingly, we modify the second paragraph of the trial court’s Amended Nunc Pro

Tunc Judgment & Sentence to change “BALLOW” to “BALLOU.” See TEX. R. APP. P. 43.2(b);

Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d
526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d). Additionally, the Amended Nunc Pro Tunc

Judgment & Sentence does not contain the date of offense and degree of offense for which

appellant was convicted. See TEX. CODE CRIM. PROC. ANN. art. 42.01, § 1(14) (West Supp.

2015). The trial court orally pronounced appellant guilty of driving while intoxicated, second

offense, finding that the State had proved the underlying conviction for driving while

intoxicated. The offense for which appellant was found guilty was punishable as a Class A

misdemeanor.    See TEX. PENAL CODE ANN. § 49.09(a) (West Supp. 2015).              And it was

undisputed that the offense occurred on November 2, 2014. Accordingly, we modify line eight

of the first paragraph of the Amended Nunc Pro Tunc Judgment & Sentence to include the

following information shown in bold:

       “Defendant guilty as charged in the information of Driving While Intoxicated 2nd on

November 2, 2014, a Class A misdemeanor. . . .” See TEX. CODE CRIM. PROC. ANN. art. 42.01,

§ 1(14); see also TEX. R. APP. P. 43.2(b); Bigley, 865 S.W.2d at 27–28; Asberry, 813 S.W.2d at




                                              –2–
529–30; Rapovich v. State, No. 03-96-00059-CR, 1996 WL 530014, at *1–2 (Tex. App.—Austin

Sept. 18, 1996, no pet.) (per curiam) (not designated for publication).

       As modified, we affirm the trial court’s judgment.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
150409F.U05




                                                –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ERIC JAMES BALLOU, Appellant                          On Appeal from the County Court at Law,
                                                      Rockwall County, Texas
No. 05-15-00409-CR         V.                         Trial Court Cause No. CR15-0124.
                                                      Opinion delivered by Justice Lang-Miers.
THE STATE OF TEXAS, Appellee                          Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, the Amended Nunc Pro Tunc Judgment of the
trial court is MODIFIED as follows:

       “BALLOW” in the second paragraph is changed to “BALLOU.”

       Line eight of the first paragraph is amended to add the following language in bold:

     “Defendant guilty as charged in the information of Driving While Intoxicated 2nd on
November 2, 2014, a Class A misdemeanor . . . .”

       As modified, the Amended Nunc Pro Tunc Judgment is AFFIRMED.


Judgment entered this 20th day of July, 2016.




                                                –4–